Case 2:21-bk-10826-BB        Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34               Desc
                           Supporting Documentation Page 1 of 18


   1                                             ADDENDUM

   2
                Immediately after the appointment of Sara Chenetz as chapter 11 trustee (“Trustee”) in
   3
       this case on June 17, 2021, the Trustee froze access to the debtor-in-possession accounts (“DIP
   4
       Accounts”) opened earlier during the case at East West Bank (“EWB”) and undertook the steps
   5
       needed to open a new Trustee account at EWB (“Trustee Account”) and to transfer the substantial
   6
       majority of funds in the DIP Accounts to the Trustee Account. Those transfers were completed on
   7
       July 1, 2021, as reflected in the attached Account Balance Summary generated by EWB on July
   8
       29, 2021. Between June 18 and June 30, 2021, after consultation with certain parties-in-interest in
   9
       the case, the Trustee determined to leave $45,000 (slightly more than two months of the debtor’s
  10
       average post-petition living expenses) in one DIP account and provide access to the debtor to that
  11
       amount to fund living expenses.
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                                  PLEADINGTITLESHORT
       153280507.1
View Profile - Sara L Chenetz 2889963 - Bank 928                          Page 1 of 1
  Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34 Desc
                            Supporting Documentation Page 2 of 18



  Sara L Chenetz

     Primary and secondary       

                                                                                        Risk   Paid
          Account                       Type                       Balance Status       Rating Status
      Deposit                                                 9,062,095.61
          ______6814                    74 - Business Elite      40,313.37 Open
            ______6821                  74 - Business Elite           0.00 Closed by
                                                                           processing
                                                                           option
            ______6828                  74 - Business Elite           0.00 Zero
                                                                           balance
            ______6835                  74 - Business Elite           0.00 Closed by
                                                                           processing
                                                                           option
            _____7290                   74 - Business Elite           0.00 Closed at
                                                                           customer
                                                                           request
            _____7654                   74 - Business Elite   9,021,782.24 Open




https://insight.fisglobal.com/opstopb1/OpstopServlet/Search                                     7/29/2021
Case 2:21-bk-10826-BB            Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34 Desc
                               Supporting Documentation Page 3 of 18         Direct inquiries to:
                                                                                                          888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                                   ACCOUNT STATEMENT
                                                                                                        Page      1    of      3
                                                                                     STARTING DATE: June 01, 2021
                                                                                       ENDING DATE: June 30, 2021
                                                                                    Total days in statement period: 30
                                                                                                                        6814
                                                                                                                       ( 1)


                                                                                     Protecting the security of your account
           BK EST/KFIR GAVRIELI DEBTOR (GENERAL)                                     and personal information is our top
           SARA CHENETZ CH 11 TRUSTEE                                                priority. Learn about online security
           CASE #21-10826                                                            practices and ways to protect yourself
           C/O PERKINS COIE LLP                                                      from cybercrime at eastwestbank.com in
           1888 CENTURY PARK E SUITE 1700                                            the "Cybersecurity Protection" section.
           LOS ANGELES CA 90067-1721




Commercial Analysis Checking


Account number                                  6814           Beginning balance                  $5,243,858.17
Enclosures                                            1        Total additions             ( 0)                  .00
Low balance                         $5,229,220.71              Total subtractions          ( 7)        14,637.46
Average balance                     $5,233,286.00              Ending balance                     $5,229,220.71




CHECKS
Number            Date                 Amount                     Number            Date                   Amount
1006              06-07                 341.88




DEBITS
Date      Transaction Description                                                                     Subtractions
06-01    Preauth Debit       CHASE CREDIT CRD AUTOPAY 210601                                            5,201.00
06-02    Preauth Debit       Brody, Inc WEB PMTS 210602                                                 4,670.00
06-04    Preauth Debit       SO CAL GAS PAID SCGC 210604                                                     10.05
06-10    Preauth Debit       NATIONAL GENERAL PAYMENT 210610                                               383.88
06-22    Analysis Servic     ANALYSIS ACTIVITY FOR 05/21                                                   157.96
06-29    Preauth Debit       CHASE CREDIT CRD AUTOPAY 210629                                            3,872.69




DAILY BALANCES
Date            Amount                       Date              Amount                  Date               Amount
05-31      5,243,858.17                      06-04         5,233,977.12                06-22        5,233,093.40
06-01      5,238,657.17                      06-07         5,233,635.24                06-29        5,229,220.71
06-02      5,233,987.17                      06-10         5,233,251.36
Case 2:21-bk-10826-BB       Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34      Desc
                                                                      ACCOUNT STATEMENT
                          Supporting Documentation Page 4 of 18            Page 2 of         3
                                                                  STARTING DATE: June 01, 2021
 9300 Flair Dr., 1St FL
                                                                    ENDING DATE: June 30, 2021
 El Monte, CA. 91731
                                                                                         6814
      BK EST/KFIR GAVRIELI DEBTOR (GENERAL)




    OVERDRAFT/RETURN ITEM FEES


                                                     Total for              Total
                                                    this period          year-to-date


               Total Overdraft Fees                     $0.00                  $0.00


               Total Returned Item Fees                 $0.00                  $0.00
Case 2:21-bk-10826-BB     Doc 408-1 Filed 07/30/21 EnteredChecking
                                                            07/30/21Account
                                                                      14:44:34 Desc6814
                        Supporting Documentation Page 5 of Statement
                                                           18        Date      06/30/2021
                                                            Page                   3 of 3




                                                        06/07/2021    1006    $341.88




                                                        06/07/2021    1006    $341.88
Case 2:21-bk-10826-BB     Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                        Supporting Documentation Page 6 of 18
Case 2:21-bk-10826-BB         Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34 Desc
                            Supporting Documentation Page 7 of 18         Direct inquiries to:
                                                                                                888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                        ACCOUNT STATEMENT
                                                                                              Page      1    of      1
                                                                           STARTING DATE: June 01, 2021
                                                                             ENDING DATE: June 30, 2021
                                                                          Total days in statement period: 30
                                                                                                              6821
                                                                                                             ( 0)


                                                                           Protecting the security of your account
         BK EST/KFIR GAVRIELI DEBTOR (GENERAL #2)                          and personal information is our top
         SARA CHENETZ CH 11 TRUSTEE                                        priority. Learn about online security
         CASE #21-10826                                                    practices and ways to protect yourself
         C/O PERKINS COIE LLP                                              from cybercrime at eastwestbank.com in
         1888 CENTURY PARK E SUITE 1700                                    the "Cybersecurity Protection" section.
         LOS ANGELES CA 90067-1721




Commercial Analysis Checking


Account number                           6821       Beginning balance                 $3,836,761.53
Low balance                   $3,836,761.53         Total additions           ( 0)                     .00
Average balance               $3,836,761.53         Total subtractions        ( 0)                     .00
                                                    Ending balance                    $3,836,761.53




                        ** No activity this statement period **




     OVERDRAFT/RETURN ITEM FEES


                                                             Total for                    Total
                                                            this period              year-to-date


                Total Overdraft Fees                              $0.00                       $0.00


                Total Returned Item Fees                          $0.00                       $0.00
Case 2:21-bk-10826-BB     Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                        Supporting Documentation Page 8 of 18
Case 2:21-bk-10826-BB         Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34 Desc
                            Supporting Documentation Page 9 of 18         Direct inquiries to:
                                                                                                888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                        ACCOUNT STATEMENT
                                                                                              Page      1    of      1
                                                                           STARTING DATE: June 01, 2021
                                                                             ENDING DATE: June 30, 2021
                                                                          Total days in statement period: 30
                                                                                                              7290
                                                                                                             ( 0)


                                                                           Protecting the security of your account
         BK EST/KFIR GAVRIELI DEBTOR (GENERAL 3)                           and personal information is our top
         SARA CHENETZ CH 11 TRUSTEE                                        priority. Learn about online security
         CASE #21-10826                                                    practices and ways to protect yourself
         C/O PERKINS COIE LLP                                              from cybercrime at eastwestbank.com in
         1888 CENTURY PARK E SUITE 1700                                    the "Cybersecurity Protection" section.
         LOS ANGELES CA 90067-1721




Commercial Analysis Checking


Account number                           7290       Beginning balance                              $0.00
Low balance                             $0.00       Total additions           ( 0)                     .00
Average balance                         $0.00       Total subtractions        ( 0)                     .00
                                                    Ending balance                                   $.00




                        ** No activity this statement period **




     OVERDRAFT/RETURN ITEM FEES


                                                             Total for                    Total
                                                            this period              year-to-date


                Total Overdraft Fees                              $0.00                       $0.00


                Total Returned Item Fees                          $0.00                       $0.00
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 10 of 18
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34 Desc
                     Supporting Documentation Page 11 of 18       Direct inquiries to:
                                                                                                888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                        ACCOUNT STATEMENT
                                                                                              Page      1    of      1
                                                                           STARTING DATE: June 01, 2021
                                                                             ENDING DATE: June 30, 2021
                                                                          Total days in statement period: 30
                                                                                                              6828
                                                                                                             ( 0)


                                                                           Protecting the security of your account
         BK EST/KFIR GAVRIELI DEBTOR (TAX)                                 and personal information is our top
         SARA CHENETZ CH 11 TRUSTEE                                        priority. Learn about online security
         CASE #21-10826                                                    practices and ways to protect yourself
         C/O PERKINS COIE LLP                                              from cybercrime at eastwestbank.com in
         1888 CENTURY PARK E SUITE 1700                                    the "Cybersecurity Protection" section.
         LOS ANGELES CA 90067-1721




Commercial Analysis Checking


Account number                           6828       Beginning balance                              $0.00
Low balance                             $0.00       Total additions           ( 0)                     .00
Average balance                         $0.00       Total subtractions        ( 0)                     .00
                                                    Ending balance                                   $.00




                        ** No activity this statement period **




     OVERDRAFT/RETURN ITEM FEES


                                                             Total for                    Total
                                                            this period              year-to-date


                Total Overdraft Fees                              $0.00                       $0.00


                Total Returned Item Fees                          $0.00                       $0.00
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 12 of 18
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34 Desc
                     Supporting Documentation Page 13 of 18       Direct inquiries to:
                                                                                                888 761-3967
  9300 Flair Dr., 1St FL
  El Monte, CA. 91731
                                                                                        ACCOUNT STATEMENT
                                                                                              Page      1    of      1
                                                                           STARTING DATE: June 01, 2021
                                                                             ENDING DATE: June 30, 2021
                                                                          Total days in statement period: 30
                                                                                                              6835
                                                                                                             ( 0)


                                                                           Protecting the security of your account
         BK EST/KFIR GAVRIELI DEBTOR (CAR)                                 and personal information is our top
         SARA CHENETZ CH 11 TRUSTEE                                        priority. Learn about online security
         CASE #21-10826                                                    practices and ways to protect yourself
         C/O PERKINS COIE LLP                                              from cybercrime at eastwestbank.com in
         1888 CENTURY PARK E SUITE 1700                                    the "Cybersecurity Protection" section.
         LOS ANGELES CA 90067-1721




Commercial Analysis Checking


Account number                           6835       Beginning balance                          $800.00
Low balance                            $800.00      Total additions           ( 0)                     .00
Average balance                        $800.00      Total subtractions        ( 0)                     .00
                                                    Ending balance                             $800.00




                        ** No activity this statement period **




     OVERDRAFT/RETURN ITEM FEES


                                                             Total for                    Total
                                                            this period              year-to-date


                Total Overdraft Fees                              $0.00                       $0.00


                Total Returned Item Fees                          $0.00                       $0.00
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 14 of 18
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 15 of 18
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 16 of 18
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 17 of 18
Case 2:21-bk-10826-BB Doc 408-1 Filed 07/30/21 Entered 07/30/21 14:44:34   Desc
                     Supporting Documentation Page 18 of 18
